 MIDLANDS EXPRESSLincoln Sales & Service, Inc., d/b/a Midlands Ex-press and General Drivers & Helpers Union, Local554, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Help-ers of America, Petitioner. Case 17-RC-8363May 31, 1978DECISION ON REVIEWBY CHAIRMAN FANNING AND MFMBFRS JENKINSAND MtRPIHYOn November 28, 1977, the Regional Director forRegion 17 issued a Decision and Direction of Elec-tion in this proceeding in which he found the follow-ing unit appropriate for the purpose of collective bar-gaining:All full-time and regular part-time drivers em-ployed by Lincoln Sales & Service, Inc., d I;b 'aMidlands Express, at its Omaha, Nebraska facil-ity, EXCLUDING office clerical employees,professional employees, guards and supervisoryemployees as defined in the Act and all otheremployees.Thereafter, the Petitioner timely filed a request forreview, alleging that the Regional Director erred innaming Lincoln Sales & Service, Inc., d 'b, a Mid-lands Express, as the employer of those employeesrather than CRST Inc., dc/b/a Midlands Express, theemployer named in the representation petition. Lin-coln Sales & Service. Inc., dbl a Midlands Express.filed a statement in opposition to the request for re-view.On January 5, 1978, the Board, Member Murph)dissenting, granted the Petitioner's request. Thereaf-ter, the Petitioner and Lincoln Sales & Service Inc..d/b/a Midlands Express, filed briefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the briefs on review., and makes the followingfindings:The Petitioner contends that CRST Inc. and I.in-coin Sales & Service, Inc., d b a Midlands Express,are a single integrated enterprise or joint employersof the unit. Lincoln contends that each corporation isa separate legal enterprise, the labor relations ofwhich are controlled by different personnel, and that.therefore, it alone employs the drivers. We agree withthe Petitioner.Lincoln Sales & Service, Inc., whose principalplace of business is Manchester, Iowa, is engaged inthe sale, lease, and maintenance of over-the-roadtractors and trailers.Cedar Rapids Steel Transport, Inc., herein CRST,a common carrier which has its headquarters in Ce-dar Rapids, Iowa, operates from terminals it main-tains in various cities under a certificate issued by theInterstate Commerce Commission. To supplement itsown equipment and employee drivers, CRST leasesequipment and drivers from various fleet contractors,including Midlands Express, a division of Lincoln,which leases to CRST equipment and approximately13 drivers operating out of CRST's Omaha, Nebras-ka, terminal.'Both Lincoln and CRST are wholly owned by Ha-rold and Miriam Smith and share executive officers,Paul Shawver and his wife, Rebecca. Rebecca is trea-surer of Lincoln and personnel manager of CRST.Paul Shawver is president of Lincoln and vice presi-dent of CRST. He is primarily involved in the opera-tions of CRST and his office is at CRST headquar-ters. but he is involved in Lincoln's major capitaldecisions: the acquisition of land, terminals, and ma-jor equipment.Lincoln, d/b /a Midlands Express, shares the ad-dress and telephone of CRST's Omaha terminal, forwhich it pays rent to CRST. Further, Ian Lamphier,CRST's Omaha terminal manager, is employed byLincoln as the manager of Midlands Express and theperson responsible for its day-to-day operations.Despite common ownership and executive officers,and the fact that Lincoln, through Midlands, sharesthe location and an employee of CRST in Omaha,the two corporations operate as separate financialentities. Each maintains separate headquarters, pay-rolls, and bank accounts. Each files separate tax re-turns and obtains individual operating licenses fromappropriate government agencies. The corporationsowAn no assets in common nor do they combinefunds. The drivers leased through Midlands are paidby Lincoln. and. for Midlands, Lincoln has a sepa-rate Nebraska identification number for withholdingand unemployment tax purposes.The leasing arrangement between Lincoln andCRS T began in July 1977 after Lincoln created Mid-lands to replace a fleet contractor which, until Juneof that year, had provided lease drivers to CRST inOmaha. The lease, which states that the leased driv-ers shall not be construed to be employees of CRST,was negotiated b, Paul Shawver on behalf of Lincolnand byrL arr) Miller, a CRST employee subordinateto Shawver, on behalf of CRST. Since its creation,Nonc of ( RS i ' I)wn drlsrs are bidls in Om aha236 NLRB No. 69619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMidlands has leased solely to CRST in Omaha.Shawver is also involved in Lincoln's operation ofMidlands through determining, with lan Lamphier.the wages and benefits of the lease drivers, althoughLamphier, as manager, exercises day-to-day controland supervision. Shawver is not involved, however.in CRST's own employee relations which are han-dled by Rebecca Shawver and CRST's operationsmanager, Larry Fry.Unlike CRST's employee-drivers, drivers leasedthrough Midlands are hired by Lamphier. Neverthe-less, pursuant to Department of Transportation andInterstate Commerce Commission regulations, CRS Irequires that all the drivers pass a physical examina-tion. Once hired, the drivers use and are dispatchedfrom CRST terminals, and in the event of an acci-dent are required to notify CRST as well as Lamphi-er. Notification to CRST is also required in the eventof a breakdown causing delay in delivery. Midlandsdrivers must comply with all CRST safety rules andregulations and, while on the road, are subject to in-spections by CRST's safety director. CRST has theauthority to refuse to dispatch any lease driver forrepeated safety infractions.Apart from the above, CRST personnel have noauthority to discharge or discipline leased drivers.Rather, driver misconduct is reported to the appro-priate fleet contractor, which, of course, in the caseof drivers leased through Midlands, is Lamphier.2Although Lincoln and CRST are operated as sepa-rate financial entities, their operations are clearlyintegrated through Midlands Express. Midlandsshares an address and telephone number withCRST's Omaha terminal. In addition, Lamphier.who, as the CRST terminal manager in Omaha dis-patches both CRST and Midlands' drivers, is manag-2 Conversely CRST terminal managers, including La.mphier. hiv, no atil-thority to discipline ( RSI drivers, but merely report misconduct to (CRS Iheadquarters where appropriate action is takener of Midlands.' Also, it is significant that Lincolncreated Midlands as a vehicle to lease drivers andequipment to CRST and Midlands has not leaseddrivers to any other concern. Moreover, Paul Shaw-ver, who spends most of his time in his duties as avice president of CRSTI. represented Lincoln in nego-tiating the lease with CRST.While Lamphier, as manager of Midlands, exercisesimmediate control over the lease drivers. C'RSIT exercis-es control by requiring physical examinations, compli-ance with its safety regulations, and on-the-road safetNinspections by CRST personnel.' Further, the driversreceive all dispatches from CRST terminals. Finally.and most significantly, Paul Shawver directly influenc-es the working condition of the drivers through de-termining their wages and benefits with Lamphier.In light of their common owt nership and execu-tives. their integration of operations through Mid-lands lxpress. the control of the drivers exercised hbyCRST through regulations and dispatching. and thefact that personnel of both corporations take part indetermining the working conditions of the drivers.we find that ('RST Inc. and incoln Sales & Service.Inc.., d,;bha Midlands Express, are joint employers ofthe unit.5Accordingly. the proceeding is herehb re-manlded to the Regional Director for Region 17 foraction consistent hereswith.Ii i[r i c0 I tcleds tI11 1111 [illiim r'S c IitniIllUcd ser./ c ,As mnan licr f( RSI On)llha terniliL i and 1Midliands' , liiril vi f l pIcC iT hi ermn:li l istnl II a telpoirlr.s '1ltualtin o t.sIIolneld bh the l;ck Oi f it ,I hich It hidaiilk.hlec for cotnmenclil e.pcit ( t ns as l idi;1t lis iow evscr S c t he itIhiud sitluation 1ma, he "tcmporirs" does antt Aflect the degree to which the.permlto lLs If ( RS I JInd I.incoln ias. nlclra liitd a the tinle the pelllin wa.tl~cd' In determiining iheilhei ( RS I I, a olllt enipi.~er ,of the drlici,, e arccoincerTlcl with thie dlegtce d1 *iilltil It clCjcic ' OCI ihenn i lic rc.'ison R'thc i slp,.slltln ,of tiha. ciontrlI, whethc r inspired hi seiirtIllenl rvchulatlons,)n husilCsS re;l/laSo .io ilITimll'iriill\Ihit hugh, as noted .ihbv. Mclnmhcl MLlrphs discriend Ironl the nlallt ofreic. I, n lih}lt of the recoid nl,c hctil tic t ihe B,rd she 1ilns. lth her cil-lci tcs 11 I e ClitI/ thei Rci .1nal I)icct.,r' d, e t i in t[his. cipcct620